Oliver, Chief Judge:
These two appeals for reappraisement relate to certain binoculars and cases exported from Japan and entered at the port of Los Angles, Calif.
The cases have been submitted on an agreed set of facts, establishing export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and showing such statutory value for these binoculars and cases to be the unit values as set forth in schedule “A,” hereto attached and made a part hereof, less deductions from said unit values of “(F. O. B.) charges for inland freight, insurance premium, storage, hauling and lighterage,” as invoiced, net packed, and I so hold. Judgment will be rendered accordingly.